NO. 07-03-0141-CV

IN THE COURT OF APPEALS

FOR THE SEVENTH DISTRICT OF TEXAS

AT AMARILLO

PANEL 

MARCH 4, 2004

______________________________


MINERAL EXCHANGE, LTD., APPELLANT

V.

TEXACO EXPLORATION AND PRODUCTION, INC., APPELLEES


_________________________________

FROM THE 223RD DISTRICT COURT OF GRAY COUNTY;

NO. 32160; HONORABLE LELAND W. WATERS, JUDGE

_______________________________

Before JOHNSON, C.J., and REAVIS and CAMPBELL, JJ.

ORDER ON JOINT MOTION TO

VACATE ORAL ARGUMENT SETTING  (1)


 Pending before this Court is the motion of appellants Mineral Exchange and
Bourland & Leverich (2) by which they seek to vacate the March 9, 2004 setting for oral
argument.  The parties also request that the case be reset at a time agreed to by them and
by this Court.  We grant in part and deny in part.
	It is ordered that the March 9, 2004, setting for oral submission is vacated.  In all
other respects, the motion is denied.
	It is further ordered that: (1) all parties to this proceeding designate lead counsel in
writing on or before May 1, 2004; see Tex. R. App. P. 6.1; (2) all parties only designate one
counsel for each side to present oral argument; see Tex. R. App. P. 39.4; and (3) this
Court's letter order of February 23, 2004, is withdrawn and the time allowed for oral
argument at a date and time to be determined later will proceed pursuant to Rule 39.3, of
which the parties will be notified by letter in accordance with Rule 39.9(c).
	It is so ordered.	 
	  						Per Curiam
 


1. Counsel were advised of the March 9, 2004 setting and panel by letters of
December 19, 2003, and February 13, 2004.  Counsel are advised that the case may be
submitted to a different panel when reset for oral argument in the future.
2. Bourland & Leverich are not parties in this cause number 07-03-0141-CV.